                  Case 1:20-cr-00042-RMB Document 32 Filed 06/02/21 Page 1 of 1




                                                 LAW OFFICE OF
                                                JESSE M. SIEGEL
         (Tel) 212-207-9009                299 Broadway, Suite 800
        (Fax) 212-732-1339                New York, New York 10007                    JesseMSiegel@aol.com




                                                            June 2, 2021


        BY ECF

        Hon. Richard M. Berman, District Judge
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                              Re: United States v. Winder Casilla, 20 Cr. 42 (RMB).

        Dear Judge Berman:

                As counsel to Winder Casilla, defendant herein, I ask that the sentencing hearing
        scheduled for June 21st at 2:30 p.m. be adjourned about thirty days, to a date convenient for the
        Court on or after July 21st. In accordance with the current schedule, I also request that Mr.
        Casilla’s sentencing memorandum be due two weeks before the new sentencing date and the
        government’s response one week prior to sentencing.

               I have spoken with A.U.S.A. Jarrod L. Schaeffer, who does not object to this request.
        There have been no prior requests to adjourn sentencing.

               I make this request because I require additional time to review the Presentence Report
        with Mr. Casilla, who has recently moved and requires the service of a Spanish interpreter, and
        prepare the sentencing memo.

                Thank you for your attention.

Sentence is adjourned to 7/29/21 at 9:30 am.                Very truly yours,
Defense submission is due 7/14/21.
                                                            /s/
Government submission is due 7/21/21.
                                                            Jesse M. Siegel




      6/3/21
